DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 10-11, and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings objections and 35 USC 112 second paragraph rejections made in the Office Action mailed on 11/06/2020 are hereby withdrawn as the result of the cancellations of claims 12, and 26-29.

Drawings
3.	The drawings received on 12/11/2018 are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 10-11, 13-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent No. 7,177,762) in view of Maeda (UP 51-116929 A).
With respect to claim 10, Sato et al., hereinafter referred to as “Sato,” teaches a common mode choke coil (FIGs. 1-4) in which an annular core 1 is housed in an annular bobbin 6, and a coil 3 is wound around an outer circumference of the bobbin,
wherein an airflow path 7 that allows an airflow to flow therethrough is formed between the bobbin and the core, and
the bobbin has at least one opening 8 and or 9 that is formed in the outer circumferential surface of the bobbin, in communication with the airflow path (col. 7, lines 12-25). Sato does not expressly teach the bobbin has protruding flanges facing each other circumferentially across the opening, wherein the flanges serve to insulate the coil and the core through the opening, and wherein the coil is not wound at the opening between the flanges.
Maeda teaches a common mode choke coil [Drawings 1-4], wherein 
the bobbin has protruding flanges 4 facing each other circumferentially across the opening 7, wherein the flanges serve to insulate the coil (winding on core 10) and the core through the opening, and wherein the coil (winding on bobbins 1 and 2)  is not wound at the opening between the flanges (last page of machine translation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 
With respect to claim 11, Sato in view of Maeda teaches the common mode choke coil according to claim 10, wherein the opening is formed in the outer circumferential surface of the bobbin (Sato, col. 7, lines 20-25, Maeda, last page of machine translation).
With respect to claim 13, Sato in view of Maeda teaches the common mode choke coil according to claim 10, wherein the flanges are flared toward the outer circumference with respect to the opening (Maeda, last page of machine translation).
With respect to claims 14 and 15, Sato in view of Maeda teaches the common mode choke coil according to claims 10 and 13, respectively, wherein a pair of the openings 8 and 9 is provided, and the pair of the openings is formed symmetrically along the diameter of the bobbin (Sato, col. 7, lines 20-25, Maeda, last page of machine translation).
With respect to claims 16-18, Sato in view of Maeda teaches the common mode choke coil according to claims 10, and 13-14, respectively, wherein the core has a rectangular vertical cross section, and corners of the core abut against and are supported by an inner surface of the bobbin (Sato, col. 7, lines 12-16, Maeda, last page of machine translation).
With respect to claims 22-24, Sato in view of Maeda teaches the common mode choke coil according to claims 10, and 13-14, respectively, wherein the core is a ferrite core (Sato, col. 7, lines 55-59, Maeda, last page of machine translation).

7.	Claims 19-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Maeda, as applied to claims 10, and 13-14 above, and further in view of Finney et al. (U.S. PG. Pub. No. 2013/0278370 A1).
With respect to claims 19-21, Sato in view of Maeda teaches the common mode choke coil according to claims 10, and 13-14, respectively. Sato in view of Maeda does not expressly 
Finney et al., hereinafter referred to as “Finney,” teaches a common mode choke coil (e.g. Fig. 2b), wherein a boss or a rib 14 is provided protruding on an inner surface of the bobbin 16, and the core12 abuts against and is supported by the boss or the rib (para. [0013]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core abuts against the boss as taught by Finney to the common mode choke coil of Sato in view of Maeda to provide the required airflow path.
With respect to claim 25, Sato in view of Maeda and Finney teaches the common mode choke coil according to claim 19, wherein the core is a ferrite core (Sato, col. 7, lines 55-59, Maeda, last page of machine translation).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837